Carmen Franco was employed by Tasty Food Service as a driver of a motor vehicle until February 14, 1958. Prior to said day, Franco, while driving his own automobile on his own business, had violated the law of the state of Connecticut with reference to speeding, and on February 13, 1958, he pleaded guilty to violation of the speeding laws in Westport Town Court. As a result of this *Page 207 
conviction his license to operate motor vehicles was suspended by the motor vehicle department for thirty days. The claimant, Franco, reported the suspension of his license to his employer and stated that he would not be able to drive for that month and that he would not be able to work his regular job in the month of the suspension of his license due to the speeding conviction. Claimant's employer told claimant he could keep the job during that month if he would get someone to drive for him and pay that person out of his own pocket. Claimant refused to do this.
The commissioner has held that the claimant is entitled to benefits for the period February 9, 1958, to March 15, 1958. On the finding, the commissioner is clearly in error. The claimant left work without sufficient cause connected with his employment within the meaning of § 31-236 (2)(a) of the 1958 Revision of the General Statutes. This is in harmony with Kreffer v. Administrator, Superior Court, Fairfield County, No. 102867 (Healey, J., decided July 3, 1958).
   The case is remanded to the unemployment commissioner with instructions to vacate the award.